Citation Nr: 1438946	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-42 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. During the hearing, the Veteran submitted additional evidence along with a waiver for initial RO consideration. 

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDING OF FACT

During the entire appeal period, audiometric findings have shown that the Veteran has, at most, level II hearing acuity in both ears; he did not have an exceptional pattern of hearing loss.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) . 

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for bilateral hearing loss.  In Dingess, the Court held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent evidence.  The Board also finds that the Veteran has been afforded adequate VA examinations.  The examiners either reviewed the record on appeal or took a medical history of the claimant that conforms with the evidence found in the record, conducted in-depth examinations of the claimant, and the examiners thereafter provided audiometric evaluations  documenting the severity of the hearing loss disability that allows the Board to rate the accurately rate the hearing loss under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board also notes that the August 2012 audiological examiner provided an opinion as to the impact the Veteran's hearing loss had on his employability. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Ratings criteria and analysis

In November 2008, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  In November 2008, the RO granted service connection for the disability and assigned a non-compensable disability evaluation.  The Veteran has disagreed with the initial disability evaluation assigned.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

An appeal from the initial assignment of a disability rating, as is the situation in the current appeal, requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA's Rating Schedule evaluates impairment of auditory acuity (hearing loss) pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86.  The Board has carefully reviewed the record, but finds that repeated audiometric testing has shown that the appellant has never demonstrated an exceptional pattern of hearing, warranting application of this provision.  

At the time of a July 2008 VA examination, the Veteran informed the examiner that he had had difficulty understanding speech and had to request repetition frequently.  He also reported difficulty hearing over the telephone, even when using hearing aids.  Occupationally, he noticed that his boss and coworkers notice his hearing difficulties when trying to communicate over the radio.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
45
55
LEFT
20
15
25
50
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The average of the puretone thresholds for the right ear was 32.5 decibels and for the left ear it was 35 decibels.  Applying these results to Table VI results in a Level I for the right ear and Level I for the left ear.  Level I hearing loss for both ears results in a non-compensable rating when applied to Table VII.  

Another VA examination was conducted in June 2010.  The Veteran reported difficulty hearing on the telephone, difficulty with hearing in the presence of background noise and that his family and friends constantly have to repeat themselves.  Testing revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
45
55
LEFT
15
15
25
50
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The average of the puretone thresholds for the right ear was 31.25 decibels and for the left ear it was 36.25 decibels.  Applying these results to Table VI results in a Level I for the right ear and Level I for the left ear.  Level I hearing loss for both ears results in a non-compensable rating when applied to Table VII.


A private audiogram was conducted in December 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
55
65
LEFT
25
25
30
45
45

Significantly, speech audiometry testing did not use the Maryland CNC protocol.  As the proper speech discrimination protocol was not followed, the results of this testing are not appropriate for VA ratings purposes.  See 38 C.F.R. § 4.85(a), (c).

The Veteran testified before the undersigned in February 2012 that he had to listen very closely to someone or had to ask them to repeat themselves.  When he used to work, he had difficulty using the telephone.  He was more cautious driving because of difficulties hearing outside noises.  

The most recent VA examination of the Veteran's audio acuity was conducted in August 2012.  The examiner found that the Veteran's hearing loss impacted the Veteran's ordinary conditions of daily life including work.  The examiner elaborated by writing that the Veteran currently wears a hearing aid in each ear.  He reported that he had to ask for repetition and had difficulty hearing in the presence of background noise.  He had to increase the volume on the television and telephone.  He was retired but used to work as a dispatcher for a trucking fleet and had difficulty hearing the television and radio.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
60
LEFT
25
20
30
55
60

Speech audiometry revealed speech recognition ability of 84 percent bilaterally.  The average of the puretone thresholds for the right ear was 36 decibels and for the left ear it was 41 decibels.  Applying these results to Table VI results in a Level II for the right ear and Level II for the left ear.  Level II hearing loss for both ears results in a non-compensable rating when applied to Table VII.

Under Tables VI and VII in the Rating Schedule, the criteria for a compensable rating have not been met with respect to any of these audiometric findings at any time during the appeal period.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.

The Board has carefully reviewed the claims folder in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above. 

The Board has considered the evidence of record showing that the appellant has been prescribed hearing aids to treat the service-connected bilateral hearing loss.  This fact alone, however, does not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss.  

In addition to the level of impairment demonstrated by the objective test results, the Board has also considered the functional effects caused by the appellant's hearing loss disability including his symptoms of difficulty hearing and understanding conversations, particularly in noisy environments and while using a telephone.  The Board finds, however, that such symptoms are contemplated by the rating criteria and do not provide an independent basis for a compensable rating.  

Further, although the appellant's hearing loss has been noted to cause difficulty hearing and understanding conversations, there is no objective evidence of record demonstrating that the appellant's service-connected hearing loss markedly interferes with employment, beyond that contemplated by the rating schedule.  There is also no evidence of record showing that he has been frequently hospitalized due to hearing loss.  Indeed, it does not appear that he has been hospitalized for this disability at all.  Consequently, the Board finds that no further action on this matter is warranted and an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2013); Martinak v. Nicholson, 21 Vet. App. 447 (2007); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

The appeal is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


